Citation Nr: 1602636	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  14-27 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to October 1969, from December 1969 to September 6, 1972, and from September 8, 1972 to June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As discussed in the decision below, the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened herein.  The reopened claim of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2004 rating decision denied service connection for bilateral hearing loss.  Notice of the decision was provided in June 2004.  The Veteran did not perfect an appeal of the May 2004 rating decision or submit new and material evidence within the one-year appeal period of that decision.

2.  Evidence received since the May 2004 rating decision is new and material and sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.



CONCLUSIONS OF LAW

1.  The May 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim to reopen the issue of entitlement to service connection for bilateral hearing loss, the Board is taking action favorable to the Veteran by reopening that issue.  Accordingly, because this decision poses no risk of prejudice to the Veteran, the Board will not address whether VA has complied with its duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Service connection for bilateral hearing loss was denied by the RO in a May 2004 rating decision.  The RO notified the Veteran of its decision in June 2004.  Although the Veteran filed a notice of disagreement in August 2004 and a statement of the case was issued in January 2006, the Veteran did not perfect the appeal of his claim.  Additionally, no evidence which may constitute new and material evidence was received within the one-year appeal period.  Thus, the May 2004 decision is final and new and material evidence must be received to reopen the claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The Veteran contends that he has submitted new and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss. 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The May 2004 rating decision denied entitlement to service connection for bilateral hearing loss because the evidence did not show that the Veteran's bilateral hearing loss was etiologically related to his active duty service.  

The RO has determined that new and material evidence has not been received to reopen the Veteran's claim for entitlement to service connection for bilateral hearing loss.  The Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After a thorough review of the evidence of record, the Board concludes that new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  Specifically, evidence received since the RO's May 2004 rating decision suggests a possible relationship between the Veteran's current bilateral hearing loss and his in-service noise exposure.  In that regard, a VA treatment record dated in October 2009 notes the Veteran's reported noise exposure during his active duty service, and reports that the Veteran's bilateral hearing loss "appears to be related" to hazardous noise and/or aging.

This evidence is new because it was not of record at the time of the May 2004 rating decision.  It is material because it relates to an unestablished fact necessary to substantiate the claim for service connection.  As noted above, the claimed bilateral hearing loss disability was denied by the RO in May 2004 because the evidence did not show that the Veteran's bilateral hearing loss was etiologically related to his active duty service.  The October 2009 VA treatment record is new because it was not of record at the time of the May 2004 rating decision.  It is material because it suggests a possible relationship between the Veteran's in-service noise exposure and his current bilateral hearing loss, which was the basis for the RO's denial of his claim in May 2004.  For these reasons, the Board finds this evidence to be new and material.  Accordingly, the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened, and, to that extent only, the appeal is granted.



REMAND

The Veteran contends that he experienced acoustic trauma during active duty service from exposure to loud noise from ship engines and gunfire.  Review of the record reflects that the Veteran was awarded a Combat Action Ribbon.  The Veteran's acoustic trauma experienced during service was conceded in connection with an award of service connection for tinnitus.  38 U.S.C.A. § 1154 (West 2014).

In connection with his claim to reopen the issue of entitlement to service connection for bilateral hearing loss, the Veteran underwent a VA examination in March 2015.  The VA examiner diagnosed bilateral sensorineural hearing loss and opined that the Veteran's hearing loss was less likely as not casually related to active duty service.  In support of the opinion, the examiner cited the Veteran's normal hearing tests during service.  

The Board finds the March 2015 VA medical opinion to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The absence of hearing loss during service is not fatal to a claim for service connection, unless a late onset of hearing loss is not medically plausible.  38 C.F.R. § 3.385 does not preclude service connection for hearing loss that first met the regulation's requirements after service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Moreover, the examiner failed to address the Veteran's reported symptoms of hearing loss during service and since service discharge, the post-service treatment for hearing loss, as well as any post-service noise exposure.  For the foregoing reasons, the Board finds that a new examination and clinical opinion is necessary to ascertain the etiology of the Veteran's bilateral hearing loss disability.  See Barr, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a new VA audiological examination to determine the existence and etiology of any bilateral hearing loss found.  The Veteran's claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.

After review of the service and post service medical evidence of record, and the lay statements of record, the examiner must provide an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not (i.e. 50 percent probability or more) etiologically related to his period of active military service, to include his military noise exposure.  For the purposes of this examination only, the VA examiner should consider the Veteran's lay statements to be credible evidence of in-service and post-service symptoms.

In rendering the requested opinion and rationale, the examiner must note that the fact that the service treatment records do not document hearing loss is not fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.  The opinion must be supported by complete rationale.

2.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(a) (2015).

3.  After completing the above and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


